              Case 2:17-cr-00071-JAM Document 127 Filed 08/04/21 Page 1 of 1


     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     PO BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
 4
     Attorney for Defendant
 5
     SEQUIOYA HARRIS
 6
                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

     UNITED STATES OF AMERICA,                      ) No. 2:17-CR-00071 JAM
 9
                                                    )
                                                    )
10          Plaintiff,                              ) PROPOSED ORDER SEALING
                                                    ) DOCUMENTS
11
     v.                                             )
                                                    )
12
     SEQUIOYA HARRIS                                )
                                                    )
13
                                                    )
            Defendant.                              )
14
                                                    )
                                                    )
15
                                                    )
16

17          Pursuant to Local Rule 141(b), and based upon the representation contained in the
18
     Request to Seal filed by defendant Sequioya Harris, IT IS HEREBY ORDERED that Exhibits A,
19
     B and D to defendant's Compassionate Release Motion filed as ECF DOC Number 123, as well
20
     as defendant's Request to Seal, shall be SEALED until further order of this Court.
21

22

23   Dated: August 3, 2021                        /s/ John A. Mendez
24                                                THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
25

26

27

28

                                                     1
